Title: To James Madison from William Willis, 24 January 1804 (Abstract)
From: Willis, William
To: Madison, James


24 January 1804, Barcelona. “I am Still at a loss respecting your Esteem’d private letter of the 28th of May as I have not since heard any thing of the arrest you spoke off. It gave me much pain but I am in hopes that the truth has appeard and that my innocence is evident. I had an anonymous letter a little time before I received your sa[i]d letter which anonymous letter corresponded nearly with yours and which I shewd Mr Leonard who declard that the substance accorded with your Ideas expressd to him in person. But altho I did not take your advice I shall ever [r]emember with gratitude your good will to me. I was confident that time and a knowledge of the Character of my accusers would destroy any weight they could have had in fixing an opinion against me and that my innocence would one day appear. And if not I was ready to suffer as a child by the hand of a mistaken parent rather than abandon that parent.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 2 pp. Cover marked “Private.”



   
   See Willis to JM, 8 Nov. 1803, n. 1.


